        Case 1:16-md-02677-GAO Document 450 Filed 07/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



IN RE: DAILY FANTASY SPORTS
LITIGATION
                                                      MDL No. 1:16-md-02677-GAO
This Document Relates to:
All Cases



 DECLARATION OF DANIELLE BRACY ON DISSEMINATION OF CLASS NOTICE

       Pursuant to 28 U.S.C. § 1746, I, Danielle Bracy, declare as follows:

       1.      I am a Project Manager at Angeion Group (“Angeion”). Pursuant to Section

V.B.1 of the March 3, 2021 settlement agreement between the parties (the “Settlement

Agreement”), Angeion was selected by Defendant DraftKings Inc. (“DraftKings”), in

consultation with counsel for the Settlement Class (“Class Counsel”), to serve as administrator of

the settlement claims process (“Claims Administrator”) in the above-captioned action (the

“Action”). As Claims Administrator, Angeion is responsible for (i) distribution of the notice to

potential class members, (ii) maintaining a website that provides access to relevant documents

and information related to the settlement, and (iii) tracking, compiling, and reporting to

DraftKings and Class Counsel information and statistics pertaining to the settlement claims

process. I have the responsibility for overseeing all aspects of the settlement claims process

performed by Angeion with respect to the Action.

       2.      I submit this declaration in order to provide the Court and the parties to the above-

captioned litigation with information regarding the dissemination of the Class Action Settlement

Notices (the “Class Notices”) and the Claim Forms and Declarations (the “Claim Forms”)

(together, the “Notice Packets”) as set forth in the Settlement Agreement. I am over 21 years of
        Case 1:16-md-02677-GAO Document 450 Filed 07/21/21 Page 2 of 3




age and am not a party to this Action. I have personal knowledge of the facts set forth herein

and, if called as a witness, could and would testify completely thereto.

                           DISSEMINATION OF CLASS NOTICE

       3.      On June 15, 2021, the Court ordered DraftKings to cause the Class Notices to be

sent via email by the Claims Administrator to DraftKings’ current and former customers who are

within the Settlement Class, as defined in the June 15, 2021 Order preliminarily approving the

Settlement Agreement (the “Preliminary Approval Order”).

       4.      Pursuant to ¶ 3 of the Preliminary Approval Order, the following Settlement Class

was conditionally and preliminarily certified by the Court for settlement purposes only:

               All Persons in the United States who made a first-time deposit into
               their DraftKings Daily Fantasy Sports account prior to January 1,
               2018, and who are not net lifetime winners on DraftKings.

       5.      On June 29, 2021, DraftKings provided Angeion with the names and email

addresses of the potential members of the Settlement Class. In total, Angeion received two

electronic data files, containing approximately 3,158,234 records.

       6.      Pursuant to ¶ 8 of the Preliminary Approval Order, Angeion completed delivery

of the Class Notices and Claim Forms to the potential members of the Settlement Class by July

15, 2021. A true and correct copy of the finalized Notice Packets that were sent to DraftKings’

current and former customers who are within the Settlement Class are attached hereto as Exhibits

A and B, respectively.

       7.      The process for disseminating the Notice Packets to the potential members of the

Settlement Class was performed in accordance with the Preliminary Approval Order and in

accordance with the March 3, 2021 Settlement Agreement between the parties.
        Case 1:16-md-02677-GAO Document 450 Filed 07/21/21 Page 3 of 3




       8.     Angeion also placed a copy of the Notice Packets on the website https://www.dfs-

settlement.com/.

       I declare, under penalty of perjury, that the foregoing is true and correct. Executed this

20th day of July, 2021, in Union City, Georgia



                                                     _______________________________
                                                     Danielle Bracy
